            Case 1:20-cv-01238-TSC Document 8 Filed 08/03/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 RUKMINI CALLIMACHI,                                )
                                                    )
                Plaintiff,                          )
                                                    )
         v.                                         )         Civil Action No. 20-1238 (TSC)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                Defendant.                          )
                                                    )

                                JOINT STATUS REPORT

       Defendant, U.S. Department of State (“State” or “DOS”), and Plaintiff, Rukmini

Callimachi ("Plaintiff"), each by its undersigned counsel, submit this joint status report in response

to the Court’s Minute Order dated June 19, 2020.

       1.      On May 13, 2020, Plaintiff filed a complaint alleging that DOS failed to respond to

three separate Freedom of Information Act (“FOIA”) requests submitted on November 27, 2019,

seeking records regarding the following individuals: Mihail Horia Botez; Virgil Magureanu; and

Iulian Buga.

       2.      Defendant filed an answer on June 19, 2020, and by minute order that same day,

the Court instructed the parties to meet and confer and propose a schedule for further proceedings

that “shall address the status of Plaintiff's FOIA request, the anticipated number of documents

responsive to Plaintiff's FOIA request, the anticipated date(s) for release of the documents

requested by Plaintiff, whether a motion for an Open America stay is likely in this case, whether a

Vaughn index will be required in this case, whether and when either party anticipates filing a

dispositive motion, and any other pertinent issues. The parties shall file a joint status report that

addresses these issues no later than 8/3/2020.”
             Case 1:20-cv-01238-TSC Document 8 Filed 08/03/20 Page 2 of 3




        3.      DOS reports the following status regarding Plaintiff’s FOIA requests: Searches for

records potentially responsive to plaintiff’s FOIA requests are ongoing and it therefore cannot

estimate the total volume of potentially responsive documents at this time. DOS currently has

limited ability to conduct classified system searches due to operational changes made to address

the threat of the COVID-19 pandemic.            Namely, DOS’s classified systems are accessible

exclusively from DOS workspace, and the personnel assigned to this case have been working

remotely since March. DOS is currently in Phase Two of a three-phase process to resume normal

operations. The number of FOIA personnel in the office remains very limited, and the personnel

assigned to this case have not resumed onsite work. DOS expects that it can provide an update on

the status of searches in the next joint status report.

        4.       DOS will begin processing the unclassified documents collected thus far and

anticipates that it can make a first production by September 17, 2020.

        5.      At this time, DOS does not anticipate filing a motion for an Open America stay.

        6.      If the parties’ meet and confer efforts do not resolve this matter, Defendant

anticipates that a Vaughn declaration would be sufficient to support its response to Plaintiff’s FOIA

requests.

        7.      In light of the present status, the parties respectfully request that the Court defer the

entry of a briefing schedule at this time and instead order the parties to submit another joint status

report updating the Court on the status of DOS’s responses to Plaintiff’s FOIA requests within 60

days: on or before October 2, 2020.

                                           *       *       *




                                                   2
         Case 1:20-cv-01238-TSC Document 8 Filed 08/03/20 Page 3 of 3




Respectfully submitted,
/s/ Matthew V. Topic                         MICHAEL R. SHERWIN
Matthew V. Topic. D.C. Bar No. IL 0037       Acting United States Attorney
Joshua Burday, D.C. Bar No. IL 0042
Merrick Wayne, D.C. Bar No. IL 0058          DANIEL F. VAN HORN, D.C. Bar #924092
LOEVY & LOEVY                                Chief, Civil Division
311 North Aberdeen, 3rd Floor
                                             By: /s/ Paul A. Mussenden
Chicago, IL 60607
Tel: (312) 243-5900                          PAUL A. MUSSENDEN
foia@loevy.com                               Assistant United States Attorney
Counsels for Plaintiff                       555 4th Street, N.W.
                                             Washington, District of Columbia 20530
                                             Telephone: 202 252 7874
                                             Paul.Mussenden@usdoj.gov
                                             Counsel for Defendant
Dated: August 3, 2020




                                         3
